Citation Nr: 1821506	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to January 1969.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2013 decision, the Board remanded the appeal for further development.

In June 2013, the RO issued a statement of the case (SOC) for the claim of entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.  The appellant perfected her substantive appeal of this issue in a VA Form 9 filed the following month.  Therein, she requested a videoconference hearing before a member of the Board.

In August 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the hearing transcript is of record.  The issue to which the testimony pertained was identified as entitlement to service connection for the cause of the Veteran's death.  

In February 2014, the Board requested an advisory medical opinion from a Veteran's Health Administration (VHA) oncologist.  38 C.F.R. § 20.901.  The oncologist's opinion was received in March 2014.  The appellant was furnished a copy of the opinion and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  In June 2014, argument was received concerning the adequacy of the opinion.

In a September 2014 decision, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By way of an April 2015 Order, the Clerk of the Court granted a Joint Motion for Remand (JMR) which vacated the Board's decision and remanded the matter for adjudication consistent with its terms.

In an August 2015 decision, the Board remanded the appeal for further development.

In July 2016, the appellant withdrew the hearing request for the claim of entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.  38 C.F.R. § 20.704(e).

In June 2017, the Board requested an independent medical expert (IME) opinion from a medical expert not employed by VA.  38 C.F.R. § 20.901(d).  The appellant was notified that the Board intended to seek such an opinion.  Once the opinion was received, the appellant was furnished a copy of the opinion in December 2017 and provided 60 days to submit a response.  In January 2018, argument was received concerning the adequacy of the opinion.

FINDINGS OF FACT

1.  The Veteran died in August 2008.  His death certificate listed recurrent squamous cell carcinoma of the head and neck as the primary cause of death.

2.  The Veteran's medical records show squamous cell carcinoma was excised from his forehead and then also developed in left floor of his mouth and spread to his tongue, mandible, neck, and lymph nodes.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents, to include Agent Orange.

4.  The Veteran's squamous cell carcinoma was not incurred in, and is otherwise not related to, his active military service, to include exposure to herbicide agents such as Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for service connection for basal cell and squamous cell carcinoma have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify the appellant as to the information and evidence necessary to substantiate the claims was satisfied by a letter dated March 2009.  Neither the appellant nor her representative has raised any issues with the duty to notify.

VA's duty to assist has also been met.  Service treatment records and pertinent post-service medical records were obtained.

An advisory medical opinion from a VHA oncologist was received in March 2014.  The adequacy of this opinion was the subject of a JMR.  Both parties to the JMR agreed that the opinion was inadequate because the examiner applied a higher standard than required by law.  As a result, the Board will disregard this opinion in its evaluation.

A VA medical opinion and addendum were obtained in May 2016.  The representative presented argument challenging the adequacy of this opinion.  

First, the representative argued that case law prohibits VA from denying service connection for a disease solely because the statistical analysis by the National Academy of Sciences, Medicine, and Engineering (NAS) does not support presumptive service connection.  The Board finds that, while the representative is correct in his characterization of the law, this medical opinion is distinct in that it did not rely solely on that basis, i.e., there was additional rationale.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009). 

Second, the representative argued that the examiner focused largely on how smoking and drinking alcohol are major risk factors but failed to adequately consider whether Agent Orange could also be a risk factor.  The Board finds this characterization of the medical opinion is incorrect.  The examiner did consider whether Agent Orange could be a risk factor and discussed the favorable medical opinions of record that highlighted such a possibility.  The examiner noted that those opinions did not refer to any medical literature supporting their assertions and indicated that several well regarded medical journals did not even mention Agent Orange as a risk factor.  Thus, the examiner did consider Agent Orange as a risk factor; however, he simply reached a conclusion that does not support the appellant's claim.  

Third, the representative argued that the examiner's discussion of the human papillomavirus (HPV) is irrelevant because the Veteran was never diagnosed with that disease.  The Board agrees.  That portion of the rationale will be disregarded in this evaluation.

Considered together, the May 2016 VA medical opinion and addendum do consider the Veteran's medical history, pertinent medical literature, evidence favorable to the appellant's claim, and do describe the disease in sufficient detail so that the Board may make a fully informed decision.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The opinion is considered adequate.

An IME opinion was received in December 2017.  The representative presented argument challenging the adequacy of this opinion.  

First, the representative argued that the expert failed to address any evidence favorable to the Veteran, including the medical opinions from Dr. J.M., Dr. Z.S., and Dr. F.M.  The Board does not find this argument persuasive.  The law imposes no reasons-or-bases requirement on examiners, and examiners have no requirement to comment on every favorable piece of evidence in the claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  The expert was provided with a copy of the claims file and he indicated that he reviewed the pertinent evidence of record, which would include those opinions.  Moreover, the expert considered and discussed the general premise of those medical opinions - that Agent Orange may be a risk factor for the Veteran's disease.

Second, the representative argued that the expert's discussion of HPV is irrelevant because the Veteran was never diagnosed with that disease.  The Board agrees.  That portion of the rationale will be disregarded in this evaluation.

Third, the representative argued that, in discussing a medical study concerning a positive association between Agent Orange and head and neck cancer, the expert focused on the negative results of the study and failed to acknowledge the positive relationship between Agent Orange exposure and oral cancer.  The Board does not find this argument persuasive.  The expert did acknowledge that some study participants exposed to Agent Orange developed oral or tongue cancer but also noted the potential bias identified by the authors of the study and also noted defects in the construction of the study, e.g., it did not adjust for other risk factors such as smoking and alcohol use.  Reading the IME opinion as a whole, see Acevedo, 25 Vet. App. at 294, the expert did take into consideration that exposure to Agent Orange could be a risk factor for the Veteran's disease.

Fourth, the representative argued that the expert did not provide a citation for the study, thereby impeding the ability to determine the credibility or validity of the study.  The Board does not find this argument persuasive.  An opinion is adequate where it is based upon consideration of a veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board may make a fully informed decision.  D'Aries, 22 Vet. App. at 104.  There is no reasons-and-bases requirement imposed on medical examiners and, contrary to the representative's assertion, the law does not require direct citation to medical literature considered therein.  Monzingo, 26 Vet. App. at 105; Acevedo, 25 Vet. App. at 293.  Rather, the opinion was adequate because the expert rendered a clear medical judgment and supported that judgment with clear rationale.  Monzingo, 26 Vet. App. at 107.  In light of the foregoing, the Board cannot conclude that the expert's lack of citation to medical literature for any portion of the examination rendered the examination inadequate or otherwise required that discussion to be disregarded.  The Board also notes that the appellant and her representative were afforded time to procure additional evidence that could support a different conclusion than that reached by the expert who authored the IME opinion but no such evidence was obtained or submitted to VA.

Accordingly, the IME opinion is adequate to decide the claim.  Remand is not required for an additional opinion.  Neither the appellant nor the representative has raised any other issues with VA's duty to assist.

The appellant seeks entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.  For the reasons that follow, the Board finds that both claims must be denied.

Service connection for the cause of the Veteran's death requires that a service-connected disability was either the principal cause or contributory cause of death.  38 U.S.C. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312. For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause of to be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, rather there must be a causal connection.  Id. § 3.312(c).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  VA law and regulations also allow for service connection on a presumptive basis as due to exposure to herbicide agents under certain circumstances.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Even if service connection is not warranted on a presumptive basis, if exposure to herbicide agents is presumed, the effects of that exposure must be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence shows the Veteran had a squamous cell carcinoma excised from his forehead in July 2006.  In October 2006, a squamous cell carcinoma was partially excised from the left floor of his mouth.  Treatment records reflect that the disease spread to the tongue, mandible and ultimately the neck and lymph nodes.  The Veteran died in August 2008.  His death certificate listed recurrent squamous cell carcinoma of the head and neck as the primary cause of death.  Given the foregoing, the Board finds the Veteran did have a current disability and, if this disability is determined to be service-connected, that it would constitute the primary cause of death such that service connection for the cause of the Veteran's death would be warranted.  It is noted that the Veteran had no other service-connected disabilities which could serve as the underlying basis for the grant of this benefit.

The Veteran and the appellant asserted that the disease is due to exposure to Agent Orange.  The appellant reported the Veteran believed he had the carcinoma for a long time, and the Veteran's previous representative testified that the Veteran contended his disease had its onset during service.  See August 2013 Board Hr'g Tr. 12-13.

A review of the Veteran's service records confirms service in the Republic of Vietnam during the presumptive period.  As there is no affirmative evidence to the contrary, exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's squamous cell carcinoma is not listed in § 3.309(e) as a disease entitled to presumptive service connection due to exposure to herbicide agents.  Nonetheless, service connection must still be considered on a direct basis.  Combee, 34 F.3d at 1039.

The evidence weighing in favor of a nexus between the Veteran's carcinoma and active service consists of lay statements from the Veteran and the appellant and three medical opinions.

The Veteran and the appellant have asserted that the disease is due to exposure to Agent Orange.  The appellant reported the Veteran believed he had the carcinoma for a long time, and the Veteran's previous representative testified that he contended his disease had its onset during service.  See August 2013 Board Hr'g Tr. 12-13.

In a December 2007 private treatment record, Dr. J.M. wrote that the Veteran and the appellant inquired regarding the evidence of Agent Orange as an etiologic factor in the development of the carcinoma.  Dr. J.M. explained that there are cases in which exposure to toxic carcinogens have led to the development of squamous cell carcinoma.  Dr. J.C. did note that the Veteran had a history of smoking and alcohol use, which are causative factors for the disease; however, as he had been exposed to Agent Orange, the possibility of that as an etiologic agent should not be overlooked.

In a February 2008 letter, Dr. Z.S. wrote that the Veteran asked him to write this letter on his behalf as he acknowledges being exposed to Agent Orange.  Dr. Z.S. added that the Veteran has a history of smoking and alcohol exposure.  Dr. Z.S. wrote that all three factors have shown to be toxic carcinogens and, certainly, agents that could potentially lead to the development of malignancy in the head and neck region.

In a March 2008 VA treatment record, Dr. F.M. wrote that the Veteran inquired about the relationship of his tumor to Agent Orange.  Dr. F.M. explained that there have been reported cases of squamous cell carcinoma of the head and neck associated with Agent Orange exposure in the past.

In a May 2016 VA medical opinion and addendum, a VA examiner concluded that it was less likely than not that the Veteran's disease was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that squamous cell carcinoma of the floor of the mouth is not considered a presumptive disease associated with Agent Orange exposure.  The examiner noted that the Mayo Clinic shows major risk factors for developing squamous cell cancer of the mouth include smoking and EtOH.  Applied to the Veteran's case, his history shows he was a long term smoker and that he did consume alcohol.  The examiner noted that the Merck Manual shows that oral squamous cell carcinoma affects about 30,000 people in the U.S. each year, and over 95 percent of those affected smoke tobacco, drink alcohol, or both.  The examiner considered the medical opinions of Drs. J.M. and Z.S. but noted that they did not refer to any medical literature supporting a relation between the exposure to Agent Orange and the oral carcinoma.  Instead, the examiner favored his review of well-regarded medical journals (Mayo, Merck, etc.) that did support a direct nexus between smoking and alcohol use and the development of oral cancer and did not even mention Agent Orange as a risk factor.  The examiner concluded that the majority of medical evidence points to the Veteran's oral cancer being caused by his lifelong extensive history of smoking and alcohol consumption.

VA received an IME opinion from an Assistant Professor of Otolaryngology/Head and Neck Surgery.  The expert opined that the Veteran's squamous cell carcinoma was less likely than not related to his herbicide exposure and more likely than not related to his known history of smoking and alcohol abuse.  The expert reasoned that tobacco and alcohol use are well-established risk factors for head and neck carcinogenesis and in combination have demonstrated a synergistic effect.  For the combination of heavy tobacco and alcohol use, there can be as high as a 300 fold increase in oral cavity cancer compared to nonsmokers and non-drinkers of alcohol.  The expert considered the potential association between herbicides such as Agent Orange and head and neck cancer but found that the data was limited.  The expert discussed a unique study of 180,000 Korean soldiers who were exposed to Agent Orange during the Vietnam War; the data was further stratified into groups of high and low exposure.  Based on the study, the adjusted hazard ratio for cancers of the mouth was significantly higher in the high-exposure group versus the low-exposure group.  On a granular level, 9 individuals in the low-exposure group and 23 individuals in the high-exposure group developed a mouth cancer.  The authors of the study also analyzed tongue cancer separately and found the difference not to be significant.  Skin cancer other than melanoma was also not significant.  The authors of the study noted that the exposure index may be limited in terms of accuracy and precision and further concede that there may be a bias in the relationship between Agent Orange and cancer.  Additionally, there was a 19 year lag between the creation of this cohort database and the return of these soldiers from war, and a temporal relationship with exposure and cancer development is uncertain. Finally, the study did not adjust for smoking or alcohol consumption.  Given the foregoing, the expert found that the Veteran's squamous cell carcinoma were less likely than not related to his herbicide exposure and more likely than not related to his smoking and alcohol use.

Based on consideration of all of the evidence of record, the Board finds the evidence does not establish a nexus between the Veteran's current disease and his active service, to include exposure to herbicide agents such as Agent Orange.

The Veteran and the appellant are not competent to relate his disease to exposure to Agent Orange because they do not possess the requisite medical training or expertise to make such a determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant reported that the Veteran had told her he thought he had the disease for a long time, and the Veteran's prior representative testified that he contended the disease onset during service.  The appellant's understanding of the longevity of this disease is based on the Veteran's statements, which are entirely speculative.  The Veteran is not competent to diagnose his carcinoma because he does not possess the requisite medical training or expertise to make such a determination.  Jandreau, 492 F.3d at 1377.  He is competent to describe readily observable symptomology; however, the Veteran never identified any potentially relevant symptomology he experienced during service and, even if he had done so, he would not have been competent to relate it to a particular diagnosis.  Id.  The Veteran and the appellant's assertions in this regard are afforded no probative value.  The Board notes his service treatment records do not reflect any symptomology, complaints, treatment, or diagnoses related to carcinoma.  There are notations of ear, nose, and throat trouble and dental trouble; however, annotations by treating physicians attribute these to causes unrelated to the carcinoma at issue here.

The opinions of Dr. J.M. and Z.S. indicate the Veteran's carcinoma could be related to his exposure to Agent Orange.  To the extent that they provide a linkage opinion, the Board finds they are too speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Conversely, those two opinions, as well as the one provided by Dr. F.M., do provide competent evidence that exposure to Agent Orange is a risk factor for squamous cell carcinoma.  They do so by generally relating that there have been reported cases where squamous cell carcinoma, to include of the neck and head, has been associated with exposure to toxic carcinogens, to include Agent Orange.

The May 2016 VA medical opinion and the December 2017 IME opinion weigh against a nexus between the Veteran's carcinoma and the exposure to herbicide agents, to include Agent Orange.  Both medical opinions considered that there have been reported cases of an association; however, well regarded medical literature weighs against such an association.  The May 2016 VA examiner referenced medical literature from the Mayo Clinic and Merck Manual to support this conclusion.  The expert who authored the IME opinion even referenced a study of 180,000 soldiers that had been exposed to Agent Orange during the Vietnam War that had found some soldiers had developed oral or tongue cancer.  The results of the study were ultimately negative, however, and the authors of the study acknowledged the possibility of bias in the relationship between Agent Orange and cancer.  The expert noted that the study had not adjusted for soldiers who had used alcohol or tobacco, well-known risk factors for squamous cell carcinoma.  The expert also highlighted that the combination of heavy tobacco and alcohol use, as had been used by the Veteran, produces a synergistic effect that could result in as high as a 300 fold increase in oral cavity cancer compared to nonsmokers and non-drinkers of alcohol.  Thus, the expert who authored the IME opinion did consider that there have been cases where Agent Orange exposure was associated with oral cancer but ultimately an etiological relationship could not be shown and well-known literature regarding risk factors specifically pertinent to the Veteran's medical history indicated those risk factors were more likely than not the cause of the condition.

Considered together, the Board finds that the May 2016 VA medical opinion and the December 2017 IME opinion weigh against a nexus and outweigh any probative value from the opinions from Drs. J.M., Z.S., and F.M.  The Board finds these opinions more probative because of the depth of their rationale and discussion of specific medical literature.  

In sum, the evidence shows the Veteran has a current disability and that he is presumed to have been exposed to herbicide agents, to include Agent Orange, during his deployment to the Republic of Vietnam during the Vietnam War.  While there is competent evidence indicating that the exposure to Agent Orange may be a risk factor for developing squamous cell carcinoma, the weight of the evidence is against a nexus between the Veteran's disease and his exposure to Agent Orange; rather, the Veteran had other risk factors which were believed to be more prominent in the development of the disease.  To this end, the evidence is not in equipoise and there is no reasonable doubt to be resolved.  The competent evidence also does not show that the Veteran's disease had its onset during active service.  As the evidence does not show the Veteran's disability was incurred in, or is otherwise associated with, active service, a nexus has not been established.  Service connection for basal cell and squamous cell carcinoma is not warranted.  Moreover, as service connection for this disease has not been established, service connection for the cause of the Veteran's death is not warranted either.


ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for basal cell and squamous cell carcinoma is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


